DETAILED ACTION

1)       Applicant’s election without traverse of invention II, drawn on claims 2-12, in the reply filed on 7/29/2021, is acknowledged.
Claims 1, 13-19, 21, 23, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
2)       Claims 1, 13-19, 21, 23, status identifiers are to recite - (Withdrawn) - .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claims 8-10, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claims 8-10, the phrase “weakly cationic polymer amphoteric polymer” is redundant and thus unclear in each of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 2-3, 5, 11, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Esser (US 2014/0102649).
          Claims 2-3: Esser discloses the production of a fibrous product from a fibrous suspension.   The suspension includes microfibrillated cellulose (nanocellulose in [0014]-[0015]) which is produced by mixing a nanocellulose suspension with cationic polymer and anionic polymer (Example 1).  The nanocellulose used in the examples includes 0.4 weight% of 1-ethyl-3-methylimidiazolium acetate [0159], hence the content of nanocellulose in the 10% suspension of Example 1 [0160] falls into the range of     60-99.9 weight% nanocellulose based on total dry solid content.   Example 1 [0160] discloses 0.25% by weight (solid polymer, based on dry nanocellulose) of cationic polymer is added to 200 ml of the 10% strength nanocellulose suspension, comprising 
          Claim 5: the invention is disclosed per claim 2, above.   The substrate is a paper or paperboard (Abstract).
          Claim 11: the invention is disclosed per claim 2, above.  The anionic polymers are disclosed in paragraphs [0036], [0045], [0046], [0053].
5)       Claims 4, 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over  
Esser.
           Claim 4: the invention is disclosed per claim 3, above.   The production speed of the paper making machine is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the production speed be optimized in order to obtain desired product strength results.
          Claim 8-10: the invention is disclosed per claim 2, above.   Esser does not disclose the weakly cationic polymer being amphoteric guar gum and uncharged guar gum, however, it would have been obvious to one skilled in the art at the time the invention was filed to include the amphoteric guard gum since it would likely perform the same function with positive result in the method of the production of a fibrous product. 

Allowable Subject Matter
6)       Claims 6-7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art does not disclose the method of claim 2, wherein the fibrous product is a film (claim 6). 
Conclusion
7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748